Citation Nr: 1313791	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a disability of the right upper extremity.

8.  Entitlement to service connection for a disability of the left upper extremity.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a disability of the right fingers and hand.  

11.  Entitlement to service connection for a disability of the left fingers and hand.

12.  Entitlement to service connection for a left wrist disability.

13.  Entitlement to service connection for a right wrist disability.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for a disability of the gastrointestinal system, to include gastroesophageal reflux disease (GERD) and gastroenteritis.  

16.  Entitlement to service connection for sinusitis.

17.  Entitlement to service connection for a cardiovascular disability, to include aortic arch abnormality, valvular heart disease, and congestive heart disease.  

18.  Entitlement to service connection for residuals of head injury.

19.  Entitlement to service connection for bilateral hearing loss.

20.  Entitlement to service connection for urethral stricture.

21.  Entitlement to service connection for migraine headaches.

22.  Entitlement to service connection for a dental disability.  

23.  Entitlement to service connection for diabetes mellitus, type II.

24.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus, type II.

25.  Entitlement to service connection for a disability of the eyes, to include as due to diabetes mellitus, type II.

26.  Entitlement to service connection for a skin disability, to include as due to diabetes mellitus, type II.

27.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

28.  Entitlement to an initial compensable rating for tinea corporis axilla (armpit area).

29.  Entitlement to an initial compensable rating for residuals of tonsillitis with upper respiratory infection.

30.  Entitlement to an initial compensable rating for scars, residuals of right hernia surgery.

31.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2009 with regard to the denials of service connection and the disability ratings assigned.  A statement of the case was issued in November 2009 and a substantive appeal was received in December 2009.

The issues of entitlement to service connection for a disability of the toes and residuals of right leg surgery were raised in the October 2008 claim for compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  With respect to the Veteran's October 2008 claim for a dental disorder, the Board observes that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The Veteran specifically requested VA outpatient treatment.  This issue has not been adjudicated by the AOJ.  In his December 2009 substantive appeal, the Veteran claimed entitlement to service connection for residuals of hernia and esophagus disability; these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


REMAND

The Veteran's representative asserts that there are outstanding service treatment records.  The representative points out, for example, that records of in-service hernia surgeries are missing.  VA has a duty to obtain all relevant service treatment records.  38 C.F.R. § 3.159(c)(2).  

Initial Scar Ratings

VA is required to obtain service treatment records in all initial or increase ratings claims.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (holding that VA had a duty to obtain service treatment records even in an appeal involving a rating period long after service).

Left and right shoulder disabilities

A March 1991 service treatment record reflects complaints pertaining to the right shoulder.  The assessment was costochondritis.

An October 1991 Report of Medical History reflects that the Veteran checked the "Yes" box for 'painful or "trick" shoulder or elbow' and he reported that he injured his right shoulder while lifting in Korea.  

A November 1992 Report of Medical History reflects that the Veteran checked the "Yes" box for 'painful or "trick" shoulder or elbow and the examiner noted post trauma arthralgia in right shoulder.  

A March 2009 VA examination reflects the Veteran reported that he retired in 2006 secondary to a shoulder injury and diabetes complications; he is in receipt of benefits from the Social Security Administration (SSA).  Post-service treatment records reflect treatment related to the left shoulder beginning in or about 2006.  

It is not clear whether the SSA benefits constitute retirement benefits or disability benefits, thus the records should be requested to ensure compliance with the duty to assist provisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Also, in light of the in-service complaints related to the right shoulder, and the post-service diagnosis related to the left shoulder, VA has a duty to afford a VA examination to assess the nature and etiology of his claimed shoulder disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Left and right knee disabilities

A February 1974 service treatment record reflects complaints from the Veteran had his "knees hurt."

An April 1975 Report of Medical History reflects complaints of painful knees when he stands a lot.  

A September 1977 service treatment record reflects complaints of left knee pain.  There was slight swelling in the left lower extremity.  He was given crutches to use.  An x-ray examination shows suspect small joint effusion but no fracture, loose bodies, or significant degenerative joint disease.  

Another September 1977 service treatment record reflects complaints of right knee pain due to an old softball injury two and a half months prior.  An x-ray showed small joint effusion.  A left knee x-ray examination was normal except for joint effusion.  He received a football injury to the left knee 5 years prior resulting in 2 weeks of left knee effusion.  The prior night while climbing stairs he suddenly felt pain in the left knee and this morning it was swollen and tender.  The impression was possible old meniscus tear to the left knee.

A November 1992 Report of Medical History reflects that the Veteran checked the "Yes" box for '"trick" or locked knee' and the examiner noted post trauma arthralgia in right knee.  

In light of the in-service complaints and post-service diagnoses of bilateral degenerative joint disease, the Veteran is entitled to a VA examination to assess the nature and etiology of his claimed disabilities.  Id.

Left and right ankle disabilities

In June 1976, the Veteran twisted his right ankle while playing softball.  The diagnosis was severe sprain.  An x-ray examination showed no significant abnormality.  A follow-up treatment record reflects an assessment of inversion sprain, right ankle.  

At a March 2009 VA examination, the Veteran reported ankle pain due to running and wearing boots during basic training.  He reported that while both ankles bothered him equally, the right ankle bothered him a little bit more.  The examiner diagnosed chronic bilateral ankle capsulitis, mild to moderate in severity.  No etiological opinion was proffered.

The Veteran's representative has also suggested that his bilateral ankle capsulitis could be due to or aggravated by his service-connected bilateral pes planus.  38 C.F.R. § 3.310.

In light of the in-service right ankle sprain, the Veteran's lay statements of ankle pain during service, the post-service diagnosis, and assertions of secondary service connection, the Veteran is entitled to a VA examination to assess the nature and etiology of his claimed ankle disabilities.  Id.

Disabilities of the right and left upper extremities

The basis for the Veteran's claims of disabilities of the right and left upper extremities, separate and distinct from his claimed shoulder disabilities, is not apparent.  The Board will defer adjudication of this issue in light of any possible missing service treatment records.  

Low back disability

On a June 1980 Report of Medical History, the Veteran checked the "Yes" box for recurrent back pain.  The examiner noted mechanical back pain.

In light of the in-service complaint of back pain, the Veteran is entitled to a VA examination to assess whether he has a disability of the back due to service.  Id.

Disability of the right and left fingers and hands, and right and left wrists

The basis for these claims is not apparent.  The Board will defer adjudication of this issue in light of any possible missing service treatment records.  


Hypertension

A May 1986 service treatment record reflects a history of high blood pressure, and an assessment of high blood pressure.  

A May 1988 service treatment record reflects questionable high blood pressure.

A March 1990 service treatment record reflects a history of hypertension.  The assessment was borderline hypertension.

In light of the elevated blood pressure in service and the assessment of borderline hypertension, and the post-service diagnosis of essential hypertension in December 1994, the Veteran is entitled to a VA examination to assess the nature and etiology of his hypertension.  Id.  


Disability of the gastrointestinal system

A December 1975 service treatment record reflects complaints of sudden onset of diarrhea.  The assessment was questionable gastroenteritis.

A June 1988 service treatment record reflects complaints of abdominal pain; the assessment was initially deferred and then illegible.  

His November 1992 Report of Medical Examination reflects a notation of frequent indigestion.

In light of the in-service complaints, the Veteran is entitled to a VA examination to assess the nature and etiology of any gastrointestinal disability.  Id.

Sinusitis

Service treatment records reflect multiple assessments of upper respiratory infections (URI).  The Veteran asserts that he has sinusitis due to service and in light of his upper respiratory symptomatology documented in the records, the Veteran is entitled to a VA examination to assess the nature and etiology of his claimed sinusitis.  Id.  

Cardiovascular disability

An April 1976 chest x-ray examination showed a somewhat unusual configuration to the mediastinum and prominence of the mid left heart border, suggesting the possibility of some left atrial enlargement.  His heart may be within normal limits but suggest clinical correlation and if there is any clinical suggestion of cardiac disease, further films would be indicated.  

A December 1977 chest- x-ray examination reflects an unusual configuration of the aortic arch and main pulmonary artery but no additional suggestion of cardiac disease.  

A March 1986 x-ray examination request reflects a provisional diagnosis of status post aortic arch abnormality, and the impression was findings consistent with old granulomatous disease.

A September 1991 chest x-ray examination showed a small calcified granuloma at the left base and some calcifications in the left hilar area.

An October 1991 Report of Medical History reflects the Veteran's report of pain in chest due to exercise.  

In light of the in-service cardiovascular findings, the Veteran is entitled to a VA examination to assess the nature and etiology of any cardiovascular disability.  Id.


Residuals of head injury

On a June 1980 Report of Medical History, the Veteran checked the "Yes" box for 'head injury.'  He reported that he was in a motor vehicle accident in 1973 or 1974 and he sustained a head injury losing consciousness.  The examiner noted no sequalae.  

The Veteran is entitled to a VA examination to assess whether he has a residuals of a head injury and whether any residuals are due to a motor vehicle accident in service.  Id.


Bilateral hearing loss

The Veteran asserts that he has hearing loss due to 20 years of active service in the United States Army.  He is entitled to a VA examination to ascertain whether he has hearing loss and whether any hearing loss is etiologically due to his active service.  Id.


Urethral stricture

A September 1975 service treatment record reflects complaints of dysuria and an impression of a urinary tract infection (UTI).  

A January 1977 service treatment record reflects follow-up of chronic urethral discharge.  The assessment was prostatitis.

A May 1980 service treatment record reflects complaints of post urinary discharge and an impression of UTI.  A June 1980 service treatment record reflects complaints of continued urethral discharge and an assessment of urethritis.  A July 1980 service treatment record reflects urethral discharge.  

In light of the in-service assessment of UTI and urethral discharge, the Veteran is entitled to a VA examination to assess whether he has residuals of UTI or a disability manifested by urethral stricture.  Id.

Migraines

An August 1980 service treatment record reflects complaints of headache in the back of the head for about 3 weeks.  The assessment was tension headaches; no neurological problem was noted.  

An October 1990 service treatment record reflects complaints of dizziness associated with headaches for 2 days.

In light of the in-service complaints, and the implicit claims of current disability, the Veteran is entitled to a VA examination to assess the nature and etiology of his claimed headache disability.  Id.

Dental disability

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

It is not clear if the Veteran is actually claiming entitlement to service connection for dental disability for compensation purposes, or whether he was only seeking VA outpatient treatment.  This issue is referred in the Introduction.

The Board will defer adjudication of this issue in light of any possible missing service treatment records.  

Skin disability

The March 2009 VA examination reflects diagnoses of tinea corporis with residual hyperpigmentation, tinea crursis, and tinea pedis, but the examiner did not offer an etiological opinion.  Service connection was only established for residuals of tinea corporis, axilla (armpit area).  The Veteran is entitled to a VA examination to assess whether he has a skin disability, other than pseudofolliculitis barbae and tinea corporis, axilla, that is due to service.  

Diabetes mellitus, erectile dysfunction, eye disability

At a March 2009 VA examination, the Veteran reported that he retired in March 2009 due, in part, to diabetes mellitus, and that he was receiving benefits from the Social Security (SSA).  It is not clear whether these constitute retirement benefits or disability benefits, thus the records should be requested to ensure compliance with the duty to assist provisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Service treatment records do not reflects a diagnosis of diabetes mellitus, type II.  The post-service medical evidence reflects that diabetes mellitus was diagnosed in or about December 1995, thus 3 years after separation from service.  The Veteran has claimed erectile dysfunction and eye disability, as due to his diabetes mellitus.  The Veteran has also asserted that his diabetes mellitus could be due to or aggravated by his hypertension, which should also be service-connected.

The Veteran is entitled to a VA examination to assess whether his diabetes mellitus is due to any symptomatology manifested in service, and whether he has erectile dysfunction or an eye disability due to service or due to his diabetes mellitus, and whether his diabetes mellitus is due to or aggravated by his hypertension.

Bilateral pes planus

The Veteran was afforded a VA general examination to assess the nature and etiology of his bilateral pes planus.  The Veteran is entitled to a VA podiatry examination to assess the severity of his bilateral pes planus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Chronic tonsillitis with URI

The March 2009 VA examination report does not contain sufficient objective findings to assess the severity of his chronic tonsillitis with URI, and the Veteran also asserts that his disability is worse than reflected in the VA examination report.  Thus, the Veteran is entitled to a VA examination to assess the severity of this disability.  Id.

Pseudofolliculitis barbae & tinea corporis axilla (armpit area)

The March 2009 VA examination report does not contain sufficient objective findings to assess the severity of his pseudofolliculitis barbae and tinea corporis, axilla, and the Veteran also asserts that his disabilities are worse than reflected in the VA examination report.  Thus, the Veteran is entitled to a VA examination to assess the severity of these disabilities.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran and his representative to identify the service treatment records they believe have not been obtained.

2.  Ensure that all service treatment and personnel records have been associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Request that SSA provide any decisions and underlying records pertaining to the Veteran's claim for disability benefits.  Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist, or that further efforts would be futile.  

The Veteran should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and of any further action that will be made with regard to his claim.

6.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has right or left shoulder disabilities (identified at any time since 2009), and whether any such disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities pertaining to the shoulders.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a right shoulder disability had its onset during his period of service or is otherwise related to the Veteran's period of service;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a left shoulder disability had its onset during his period of service or is otherwise related to the Veteran's period of service.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to shoulder symptomatology, and any post-service medical findings of shoulder disabilities.

7.  Schedule the Veteran for a VA examination with a physician to ascertain whether his right or left knee disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities pertaining to the knees.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a right knee disability had its onset during his period of service or is otherwise related to the Veteran's period of service;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a left knee disability had its onset during his period of service or is otherwise related to the Veteran's period of service.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinions with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to right and left knee symptomatology, and any post-service medical findings of knee conditions.

8.  Schedule the Veteran for a VA examination with a physician to ascertain whether his right or left ankle disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities related to the ankles.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a right ankle disability had its onset during his period of service or is otherwise related to the Veteran's period of service;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a left ankle disability had its onset during his period of service or is otherwise related to the Veteran's period of service.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinions with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to right and left ankle symptomatology, and any post-service medical findings of ankle disabilities.

9.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has a low back disability, and whether any such disability is the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities associated with the low back.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a low back disability had its onset during his period of service or is otherwise related to the Veteran's period of service.

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to low back symptomatology, and any post-service medical findings of a back condition.

10.  Schedule the Veteran for a VA examination with a physician to ascertain whether his hypertension is the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension had its onset during his period of service, or within a year of separation from service, or whether it is otherwise related to the Veteran's period of service;

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to hypertension, and any post-service medical findings of hypertension.

11.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has a gastrointestinal disability, to include whether he has GERD or gastritis, and whether any such disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all gastrointestinal disabilities, to include whether he has GERD or gastritis.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a gastrointestinal disability had its onset during his period of service or is otherwise related to the Veteran's period of service.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to gastrointestinal symptomatology, and any post-service medical findings of gastrointestinal conditions.

12.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has a sinus disability, and whether any such disability is the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities, to include whether he has sinusitis, or any other condition affecting the sinuses.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a sinus disability had its onset during his period of service or is otherwise related to the Veteran's period of service.  

The examiner must provide reasons for this opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to sinus symptomatology, and any post-service medical findings of sinus conditions.

13.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has a cardiovascular disability, and whether any such disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all cardiovascular disabilities.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a cardiovascular disability had its onset during his period of service, had its onset within a year of separation from service, or is otherwise related to the Veteran's period of service.  

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to cardiovascular symptomatology, and any post-service medical findings of cardiovascular conditions.

14.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has residuals of a head injury, and whether any such disability is the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has residuals of head injury, related to his period of service, to include the claimed motor vehicle accident head injury.  

The examiner must provide reasons for this opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to head symptomatology, and any post-service medical findings of residuals of head injury.

15.  Schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss.  It is imperative that the claims file be made available to and be reviewed by the examiner. 

If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.

All opinions and conclusions expressed must be supported by a complete rationale in a report. If an opinion cannot be provided without resort to speculation, the examiner should so indicate.

16.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has urinary disability, to include residuals of URI or residuals of urethral stricture, and whether any such disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that urinary disability, to include residuals of UTI and urethral stricture, had its onset during his period of service or is otherwise related to the Veteran's period of service.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to urinary symptomatology, and any post-service medical findings of urinary conditions.

17.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has headache disability, and whether any such disability is the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a headache disability had its onset during his period of service or is otherwise related to the Veteran's period of service.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to headache symptomatology, and any post-service medical findings of headache conditions.

18.  Schedule the Veteran for a VA examination with a physician to ascertain whether his diabetes mellitus, type II, eye disability, and erectile dysfunction, are due to service or to other disabilities.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that diabetes mellitus had its onset during his period of service, within a year of separation from service, or is otherwise related to the Veteran's period of service;

b)  whether diabetes mellitus at least as likely as not (a 50 percent or higher degree of probability) is proximately due to hypertension;

c)  whether diabetes mellitus at least as likely as not (a 50 percent or higher degree of probability) is aggravated (made permanently worse beyond the natural progression of the disease) by hypertension?  If so, please identify the permanent and measurable increase in the severity of diabetes mellitus that is attributed to hypertension;

d)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that an eye disability had its onset during his period of service, or is otherwise related to the Veteran's period of service;

e)  whether an eye disability at least as likely as not (a 50 percent or higher degree of probability) is proximately due to diabetes mellitus;

f)  whether an eye disability at least as likely as not (a 50 percent or higher degree of probability) is aggravated (made permanently worse beyond the natural progression of the disease) by diabetes mellitus?  If so, please identify the permanent and measurable increase in the severity of eye disability that is attributed to diabetes mellitus;

g)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that erectile dysfunction had its onset during his period of service, or is otherwise related to the Veteran's period of service;

e)  whether erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) is proximately due to diabetes mellitus;

f)  whether erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) is aggravated (made permanently worse beyond the natural progression of the disease) by diabetes mellitus?  If so, please identify the permanent and measurable increase in the severity of eye disability that is attributed to diabetes mellitus. 

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to headache symptomatology, and any post-service medical findings of headache conditions.

19.  Schedule the Veteran for a VA dermatology examination with a physician to ascertain the severity of his service-connected pseudofolliculitis barbae and his tinea corpis axilla (armpit area), and whether he has any other skin disability that is the result of a disease or injury in service.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

a)  The examiner should provide an opinion as to whether the pseudofolliculitis barbae causes ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or is exceptionally repugnant; or whether there is constant exudation or itching, extensive lesions, or marked disfigurement; or whether it is manifested by exfoliation, exudation or itching, if involving an exposed surface or extensive area.  The examiner should state the amount of exposed area affected by the disorder and any such treatment or therapy required. 

b)  The examiner should provide an opinion as to the percentage of the entire body and exposed areas affected by tinea corpis axilla; whether topical therapy is required; whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required and the total duration during the past 12-month period for any such therapy.

c)  The examiner should state whether the Veteran has a skin disability, other than pseudofolliculitis barbae and tinea corpis axilla, and offer an opinion as to whether any such disability at least as likely as not (a 50 percent or higher degree of probability) had its onset during his period of service or is otherwise related to the Veteran's period of service;

d)  Whether a skin disability is at least as likely as not (a 50 percent or higher degree of probability) proximately due to diabetes mellitus, type II;

c)  Whether a skin disability is at least as likely as not (a 50 percent or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by diabetes mellitus, type II?  If so, please identify the permanent and measurable increase in the severity of skin disability that is attributed to diabetes mellitus. 

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinions with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to skin symptomatology, and any post-service medical findings of skin disabilities.

20.  The Veteran is entitled to a VA podiatry examination to evaluate the severity of symptoms associated with bilateral pes planus.  The examiner should review the claims file, including any relevant records in Virtual VA.

The examiner should report whether pes planus is manifested by:  objective evidence of marked deformity; pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; symptoms not improved by orthopedic shoes or appliances.

The examiner should also comment on whether pes planus would prevent gainful employment for which the Veteran would otherwise be qualified.

21.  The Veteran is entitled to a VA respiratory examination to evaluate the severity of symptoms associated with chronic tonsillitis with URI.  The examiner should review the claims file, including any relevant records in Virtual VA.

The examiner should report whether chronic tonsillitis with URI is manifested by:  hoarseness with inflammation of cords or mucous membrane; hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

The examiner should also comment on whether chronic tonsillitis with URI would prevent gainful employment for which the Veteran would otherwise be qualified.

22.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).




